

114 S1668 IS: Restoration of America's Wire Act
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1668IN THE SENATE OF THE UNITED STATESJune 24, 2015Mr. Graham (for himself, Mrs. Feinstein, Mr. Lee, Ms. Ayotte, Mr. Rubio, Mr. Coats, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo restore long-standing United States policy that the Wire Act prohibits all forms of Internet
			 gambling, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Restoration of America's Wire Act.
 2.Wire Act clarificationSection 1084 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)by striking bets or wagers or information assisting in the placing of bets or wagers on any sporting event or contest, and inserting any bet or wager, or information assisting in the placing of any bet or wager,;
 (B)by striking result of bets or wagers and inserting result of any bet or wager; and (C)by striking or for information assisting in the placing of bets or wagers,; and
 (2)by striking subsection (e) and inserting the following:  (e)As used in this section—
 (1)the term bet or wager does not include any activities set forth in section 5362(1)(E) of title 31; (2)the term State means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a commonwealth, territory, or possession of the United States;
 (3)the term uses a wire communication facility for the transmission in interstate or foreign commerce of any bet or wager includes any transmission over the Internet carried interstate or in foreign commerce, incidentally or otherwise; and
 (4)the term wire communication has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).. 3.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed—
 (1)to preempt any State law prohibiting gambling; or (2)to alter, limit, or extend—
 (A)the relationship between the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.) and other Federal laws in effect on the date of enactment of this Act;
 (B)the ability of a State licensed lottery (including in conjunction with its supplier) or State licensed retailer to make on-premises retail lottery sales, including through a self-service retail lottery terminal, or to transmit information ancillary to such sales (including information relating to subscriptions or fulfillment of game play), in accordance with applicable Federal and State laws;
 (C)the ability of a State licensed gaming establishment or a tribal gaming establishment to transmit information assisting in the placing of a bet or wager on the physical premises of the establishment, in accordance with applicable Federal and State laws; or
 (D)the relationship between Federal laws and State charitable gaming laws.